DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “determining a current position of basis at least one motor vehicle” in line 2; however, it should recite “determining a current position of at least one motor vehicle”;
Claim 13 recites “generating the visual range collection based at least in part on the transmitted current visual ranges”; however, it should recite “generating the visual range collection based at least in part on the transmitted current visual range”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is directed to a device for visual range collecting but fails to point out what is considered the claimed “visual range collecting device”. Therefore, this claim is deemed indefinite.  It is not clear how the device is generated.

Allowable Subject Matter
Claims 13-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly disclose a method for generating a visual range collection, comprising: determining a current position of at least one motor vehicle; determining a current visual range that describes how far a driver of the at least one motor vehicle can see ahead along a roadway from the current position; transmitting the current visual range from the at least one motor vehicle to a visual range collecting device; generating the visual range collection based at least in part on the transmitted current visual range; predetermining an expected change in visual obstruction at the current position due to a vegetation-cycle-dependent change in visual obstruction; and adjusting a visual range from the visual range collection based at least in part on the predetermined change in visual obstruction, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no 

The prior art does not expressly disclose a method for generating a visual range collection, comprising: determining a current position of at least one motor vehicle; determining a current visual range which describes how far ahead a driver of the at least one motor vehicle can see on a roadway from the current position; transmitting the current visual range from the at least one motor vehicle to a visual range collecting device; generating the visual range collection based at least in part on the transmitted current visual range; predetermining an expected change in visual obstruction at the current position based at least in part on a change in building density; and adjusting a visual range from the visual range collection based at least in part on the predetermined change in visual obstruction, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.  
Applicant define “vegetation-cycle-density” in example as “vegetation-cycle-density can be assumed that a corn field as the vegetation 6 is higher shortly before the harvest time in late summer than shortly after sowing or after the harvest.” 
Applicant define “building density” as “building density can also be assumed that a construction site has a lower structure at the beginning than is the case, for example, at the end of the construction phase. In the event of a demolition phase, it is the opposite, for example it is common for the structure to become lower from time to time during the demolition phase and thus for the visual range 4 to increase again, since the building density 7 is no longer present as the visual obstruction 5.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20160167565 A1 – fig. 1; Abstract: A method for setting at least one parameter of a driver assistance device of a vehicle includes reading in concealment data which represent at least one property of at least one concealment object situated adjacent to a roadway in a surroundings of the vehicle. The method also includes ascertaining a concealment-related visual range from the vehicle in an area of the surroundings situated in the forward travel direction ahead of the vehicle, using the concealment data. Finally, the method includes adapting the at least one parameter as a function of the concealment-related visual range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        



/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689  
/QUAN ZHEN WANG/